 



EXHIBIT 10.1
CONVERSION AGREEMENT
     This Conversion Agreement (this “Agreement”), is made and entered into as
of June 15, 2007 by and among Northwest Biotherapeutics, Inc., a Delaware
corporation (the “Company”), Toucan Capital Fund II, L.P., a Delaware limited
partnership (“Toucan Capital”) and Toucan Partners, LLC, a Delaware limited
liability company (“Toucan Partners”).
Recitals
     A. Toucan Capital holds 32,500,000 shares of Series A Cumulative
Convertible Preferred Stock (the “Series A Preferred Stock”), which have the
voting powers, designations, preferences, protective provisions and other
special rights, and qualifications, limitations and restrictions thereof set
forth in the Certificate of Designations, Preferences and Rights of Series A
Cumulative Convertible Preferred Stock (the “Certificate of Designations of
Series A Preferred Stock”) of the Company. Toucan Capital also holds 4,816,863
shares of Series A-1 Cumulative Convertible Preferred Stock (the “Series A-1
Preferred Stock” and, together with the Series A Preferred Stock, the “Preferred
Stock”), which have the voting powers, designations, preferences, protective
provisions and other special rights, and qualifications, limitations and
restrictions thereof set forth in the Certificate of Designations, Preferences
and Rights of Series A-1 Cumulative Preferred Stock (the “Certificate of
Designations of Series A-1 Preferred Stock” and, together with the Certificate
of Designations of Series A Preferred Stock, the “Certificates of Designation”)
of the Company.
     B. The Company desires to have Toucan relinquish the preferences,
protective provisions and other special rights relating to the Series A and
Series A-1 Preferred Stock, and the Company recognizes that such preferences,
protective provisions and other special rights have substantial economic value.
     C. Toucan is willing to accommodate the Company’s desire by converting its
Series A and Series A-1 Preferred Stock into Common Stock, conditional upon the
terms and conditions set forth herein, including, without limitation, the
completion by the Company of a sale and issuance of Common Stock on the London
AIM market totaling at least £10 million, no later than June 22, 2007, and
Toucan Capital is providing written notice, contemplated by Section 5(D) of the
Certificates of Designations, to the Company of such conversion by virtue of
this Agreement.
     D. Toucan Capital and the Company desire to enter into an agreement with
respect to the satisfaction of accrued and unpaid dividends on the Preferred
Stock as of the time of the conversion of the Preferred Stock into Common Stock,
subject to the terms and conditions set forth below.
     E. In consideration for (i) Toucan Capital’s voluntary conversion of the
Preferred Stock (excluding any accrued and unpaid dividends) into Common Stock
as evidenced hereby, (ii) Toucan Capital’s voluntary elimination of a number of
rights, preferences and protections associated with the Series A Preferred Stock
and the Series A-1 Preferred Stock, including, without limitation, the
liquidation preference entitling Toucan Capital to certain substantial cash
payments, (iii) Toucan Capital’s voluntary agreement to amend its Warrants for
Series A and Series A-1 Preferred Stock to provide that such Warrants shall
cease to be exercisable for Series

 



--------------------------------------------------------------------------------



 



A or Series A-1 Preferred Stock and shall be exercisable only for Common Stock,
(iv) Toucan Partners’ voluntary agreement to amend certain notes and warrants to
eliminate Toucan Partners’ existing rights to receive Series A-1 Preferred Stock
under such notes and warrants, and provide that Toucan Partners shall receive
Common Stock in lieu of Series A-1 Preferred Stock under such notes and
warrants; (v) Toucan Partners’ voluntary elimination of a number of rights,
preferences and protections associated with the Series A-1 Preferred Stock,
including, without limitation, the liquidation preference entitling Toucan
Partners to certain substantial cash payments, the Company is agreeing to issue
additional shares of Common Stock to Toucan Capital and Toucan Partners upon
conversion of the Preferred Stock described herein and execution of the
amendments described herein, subject to the terms and conditions set forth
below.
     E. The parties also are agreeing hereby to provide for the amendment and
termination of certain agreements pursuant to which Toucan Capital and Toucan
Partners are voluntarily agreeing to relinquish certain rights, subject to the
terms and conditions set forth below.
Agreement
     Now, therefore, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1: PREFERRED STOCK CONVERSION, AND AMENDMENT OR ELIMINATION OF CERTAIN
PREFERENCES, PROTECTIONS AND SPECIAL RIGHTS
1.1 Conversion of Preferred Stock. Effective as of the date on which the
Company’s securities are admitted for trading on the Alternative Investments
Market of the London Stock Exchange (the “Admission Date”), the 32,500,000
shares of Series A Preferred Stock represented by Certificate No. CPA-1 shall be
converted on a fifteen-for-one (15:1) basis into 2,166,667 shares of Common
Stock of the Company, as provided in Section 5(B) of the Certificate of
Designations of Series A Preferred Stock. Effective as of the Admission Date,
the 4,816,863 shares of Series A-1 Preferred Stock represented by Certificate
No. CPA1-1 shall be converted on a fifteen-for-forty (15:40) basis into
12,844,968 shares of Common Stock of the Company, as provided in Section 5(B) of
the Certificate of Designations of Series A-1 Preferred Stock. Accordingly, in
the aggregate, effective as of the Admission Date, the shares of Preferred Stock
held by Toucan Capital will be converted into an aggregate of 15,011,635 shares
of Common Stock of the Company. The parties agree that the numbers of shares of
Common Stock, per share prices and conversion ratios set forth in this Agreement
give effect to the 1-for-15 reverse stock split of Common Stock to be effected
between the date hereof and Admission.
1.2 Treatment of Accrued Dividends. Pursuant to Section 5(D) of the Certificates
of Designation, Toucan Capital is entitled to receive, in cash or additional
shares of stock, accrued and unpaid dividends on the Preferred Stock being
converted into Common Stock on the Admission Date. Such dividends have accrued
and will accrue from the date of issuance through the date of conversion into
Common Stock. In consideration of Toucan Capital’s election to defer receipt of
the satisfaction of such accrued and unpaid dividends on the Admission Date

 



--------------------------------------------------------------------------------



 



(which are currently estimated to be approximately $1,251,791), as provided in
the Certificates of Designation, the parties hereby agree as follows:
(a) On or prior to September 30, 2007, the Company may elect to pay some or all
of the accrued and unpaid dividends in cash.
(b) To the extent that all accrued and unpaid dividend are not paid in cash on
or prior to September 30, 2007, then on or after October 1, 2007, Toucan Capital
may elect, in its sole discretion, to have the accrued and unpaid dividends
satisfied, in whole or in part (including through a combination of the
following), by either: (i) cash payment; (ii) a reduction in the exercise prices
of any or all Toucan Capital Warrants, chosen in Toucan Capital’s sole
discretion, such that the aggregate exercise price of such Toucan Capital
Warrants is reduced by an amount equal to the amount of accrued and unpaid
dividends being satisfied through such adjustment; or (iii) the issuance of
shares of Common Stock on the basis of $0.60 per share (after giving effect to
the 1-for-15 reverse stock split of Common Stock to be effected between the date
hereof and Admission, and as further adjusted for stock splits, stock dividends,
reverse stock splits and similar actions effected after the date of Admission).
1.3 Elimination of Liquidation Preferences. In connection with Toucan Capital’s
voluntary conversion of the Preferred Stock (excluding any accrued and unpaid
dividends) into Common Stock as provided herein and Toucan Capital’s voluntary
elimination of a number of rights, preferences and protections associated with
the Series A Preferred Stock and the Series A-1 Preferred Stock as provided
herein, the liquidation preference entitling Toucan Capital to certain
substantial cash payments shall terminate. In connection with Toucan Partners’
voluntary elimination of its existing rights to receive Series A-1 Preferred
Stock under certain notes and warrants, and elimination of a number of rights,
preferences and protections associated with the Series A-1 Preferred Stock, the
liquidation preference entitling Toucan Partners to certain substantial cash
payments shall terminate.
1.4 Delivery of Stock Certificates. Effective upon Admission, Toucan Capital
agrees to deliver its original Preferred Stock certificates to the Company for
cancellation, and the Company agrees to issue Common Stock certificates
representing the shares described herein, duly registered on the books and
records of the Company’s transfer agent, to Toucan Capital and Toucan Partners,
as appropriate.
1.5 Termination of Amended and Restated Binding Term Sheet, As Amended. The
parties hereby agree that, effective upon Admission, that certain Amended and
Restated Binding Term Sheet dated as of October 22, 2004, by and between the
Company and Toucan Capital, as amended through the date of this Agreement, shall
terminate and be null and void and of no further effect.
1.6 Termination of Amended and Restated Recapitalization Agreement, As Amended.
The parties agree that, effective upon Admission, they will enter into the
Termination Agreement in the form attached hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



1.7 Amendment and Restatement of Investor Rights Agreement. The parties agree
that, effective upon Admission, they will enter into the Second Amended and
Restated Investor Rights Agreement in the form attached hereto as Exhibit B.
1.8 Agreements with Respect to Promissory Notes of Toucan Partners. Toucan
Partners hereby agrees that it will not convert any portion of its convertible
promissory notes into securities of the Company before July 1, 2007. Toucan
Partners further agrees that, after the Admission Date, it will not convert any
portion of its convertible promissory notes into securities other than Common
Stock. The Company hereby agrees that it will not repay any amount outstanding
on any convertible promissory notes held by Toucan Partners before June 30,
2007.
1.9 Agreements with Respect to Warrant Exercises by Toucan Partners. Toucan
Partners hereby agrees that (i) prior to the Admission Date, it will not
exercise any of the warrants that it holds as of the date hereof (the “Toucan
Partners Warrants”) to acquire any securities of the Company, and (ii) on or
after the Admission Date, it will not exercise any of the Toucan Partners
Warrants to acquire securities other than Common Stock.
1.10 Agreements with Respect to Warrant Exercises by Toucan Capital. Toucan
Capital hereby agrees that (i) prior to the Admission Date, it will not exercise
any of the warrants that it holds as of the date hereof (the “Toucan Capital
Warrants”) to acquire any securities of the Company, and (ii) on or after the
Admission Date, it will not exercise any of the Toucan Capital Warrants to
acquire securities other than Common Stock.
SECTION 2: ISSUANCE OF COMMON STOCK TO TOUCAN CAPITAL AND TOUCAN PARTNERS
In consideration for the actions to be taken as provided in Section 1, effective
upon Admission (and in addition to the shares of Common Stock to be issued
pursuant to Section 1.1 hereof), the Company shall issue 4,287,851 additional
shares of Common Stock to Toucan Capital, and 2,572,710 shares of Common Stock
to Toucan Partners.
SECTION 3: CONTINGENT NATURE OF THIS AGREEMENT
All of the obligations of the parties hereto are conditioned on and subject to
the placing of at least £10 million of the Company’s Common Stock (the
“Placing”) and admission of the Company’s securities for trading on the
Alternative Investments Market of the London Stock Exchange (“Admission”) on or
before June 22, 2007. If the Placing and Admission do not occur on or before
June 22, 2007, this Agreement will be null and void in its entirety.
SECTION 4: MISCELLANEOUS
4.1 Share Numbers. The parties agree that the numbers of shares of Common Stock,
per share prices and conversion ratios set forth in this Agreement give effect
to the 1-for-15 reverse stock split of Common Stock to be effected between the
date hereof and Admission.
4.2 Governing Law. This Agreement shall be governed by the internal substantive
laws of the State of Delaware, without giving effect to principles of conflict
of laws thereunder, as if entered into by two residents of Delaware and to be
performed entirely within Delaware.

 



--------------------------------------------------------------------------------



 



4.3 Successors and Assigns. This Agreement shall be binding upon each of the
parties hereto and their respective successors and assigns (if any).
4.4 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
4.5 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of each of the parties hereto.
4.6 Notices. All notices and other communications which are required to be or
may be given under this Agreement shall be effective upon delivery, if
(i) delivered in person or by courier or by facsimile, (ii) mailed, certified
first class mail, postage prepaid, return receipt requested, or (iii) if sent by
e-mail to the parties hereto at the addresses, facsimile numbers and/or e-mail
addresses set forth on the signature pages hereto or to such other address as
any party shall have furnished to the other by notice given in accordance with
this Section 4.6. Each party hereby consents to delivery of any and all
corporate, stockholder and other notices from the Company by e-mail to the
address below (or any subsequent address that such party notifies the Company of
in accordance with this Section 4.6).
4.7 Counterparts. This Agreement may be signed in one or more counterparts,
including facsimile counterparts, each of which shall constitute an original and
all of which, when taken together, shall constitute one agreement.
4.8 Toucan Partners Consent. To the extent required pursuant to the terms of the
series of promissory notes, as amended, issued by the Company to Toucan Partners
from November 14, 2005 through the date hereof, Toucan Partners hereby consents
to the transactions contemplated herein.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Conversion Agreement to be
executed and delivered as of the date first above written.

                      Northwest Biotherapeutics, Inc.       Toucan Capital Fund
II, L.P.    
 
                   
By:
          By:        
 
                   
 
       Alton Boynton                Linda F. Powers    
 
            President                Managing Director    
 
                   
 
       Address:                 Address:    
 
                   
 
       Northwest Biotherapeutics, Inc.                Linda F. Powers    
 
       Attention: Alton Boynton                Managing Director    
 
       18701 120th Avenue, NE,                Toucan Capital Corp.    
 
       Suite 101                7600 Wisconsin Ave, 7th Floor    
 
       Bothell, Washington 98011                Bethesda, MD 20814    
 
       Facsimile: 425.608.3009                Facsimile: 240.497.4065    
 
                   E-Mail:lpowers@toucancapital.com    
 
                                Toucan Partners, LLC    
 
                   
 
          By:        
 
                   
 
                   Linda F. Powers    
 
                   Managing Member    
 
                   
 
                   Address:    
 
                   
 
                   Toucan Partners, LLC    
 
                   7600 Wisconsin Avenue    
 
                   Suite 700    
 
                   Bethesda, MD 20814    
 
                   Facsimile: 240.497.4065    
 
                   E-Mail:lpowers@toucancapital.com    

Counterpart Signature Page To Conversion Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
TERMINATION AGREEMENT
Filed separately as Exhibit 10.2 of this filing.

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Amended and Restated Investor Rights Agreement
     Filed separately as Exhibit 10.3 of this filing.

 